Deny and Opinion Filed November 8, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-21-00826-CV

   IN RE WEATHERALL FAMILY FUNERAL SERVICES, LLC D/B/A
            ETERNAL REST FUNERAL HOME, Relator

         Original Proceeding from the 298th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-16-15878

                                    ORDER
                  Before Justices Schenck, Nowell, and Garcia
                          Opinion by Justice Schenck

      Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus and DENY relator’s motion to stay as moot.




                                         /David J. Schenck/
                                         DAVID J. SCHENCK
                                         JUSTICE